        Case 1:15-cr-00607-WHP Document 264 Filed 06/11/19 Page 1 of 4
                                        U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     June 10, 2019

BY ECF

The Honorable William H. Pauley
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

           Re:     United States v. Christian McKnight, S3 15 Cr. 607 (WHP)
                   Christian McKnight v. United States, 19 Civ. 2585 (WHP)

Dear Judge Pauley:

        The Government respectfully submits this letter in opposition to the motion of petitioner
Christian McKnight, a/k/a “Spice,” seeking to vacate his sentence pursuant to Title 28, United
States Code, Section 2255. McKnight’s only argument is that the mandatory consecutive
sentence that this Court imposed pursuant to Title 18, United States Code, Section 924(c) is
unlawful in light of Sessions v. Dimaya, 138 S. Ct. 1204, 1210 (2018), and related cases. As
discussed below, McKnight’s petition fails as a matter of law on multiple grounds. It should
therefore be denied without a hearing.

                                          Background

        On September 3, 2015, a grand jury sitting in this District returned Indictment, 15 Cr. 607
(the “Indictment”), charging McKnight and seven co-defendants with various racketeering,
narcotics, and firearms offenses. Specifically, McKnight was charged with one count of
racketeering conspiracy, in violation of Title 18, United States Code, Section 1962(d); one count
of conspiracy to distribute more than 280 grams of crack cocaine, in violation of Title 21, United
States Code, Section 846; and one count charging a firearms offense, in violation of Title 18,
United States Code, Section 924(c).

       The charges in the Indictment stemmed from McKnight’s association with the Leland
Avenue Crew, a violent Bronx-based street gang. In connection with his membership in the
Leland Crew, McKnight carried guns and participated in shootings that targeted rival gang
members. (PSR ¶ 69 et seq.).

      On October 11, 2016, McKnight pled guilty before Your Honor, pursuant to a plea
agreement (the “Plea Agreement”), to a two-count superseding information (the “Information”),
         Case 1:15-cr-00607-WHP Document 264 Filed 06/11/19 Page 2 of 4



which charged McKnight with participating in the Leland Avenue racketeering conspiracy and
using and carrying firearms during and in relation to that conspiracy, as well as a separate “drug
trafficking crime,” namely “a conspiracy by members of the Leland Avenue Crew to distribute
crack cocaine, in violation of Title 21, United States Code, Section 846.” See S3 13 Cr. 607
(WHP) (ECF Doc. No. 97).1 In connection with his guilty plea, McKnight acknowledged
possessing a firearm in connection with his membership in the Leland Avenue Crew and
confirmed, on questioning from the Court, that trafficking in cocaine was part of his agreement
in the racketeering conspiracy. (Plea Tr. at 20).

        Pursuant to the Plea Agreement, McKnight stipulated that he would not “bring a
collateral challenge, including but not limited to an application under Title 28, United States
Code, Section 2255 . . . of any sentence within or below the Stipulated Guidelines Range of 157
to 181 months’ imprisonment.”

       On March 30, 2017, McKnight appeared before this Court and was sentenced to a total
term of imprisonment of 132 months, 60 months of which was imposed pursuant to Title 18,
United States Code, Section 924(c). Judgement was entered on April 3, 2017. McKnight did not
appeal his sentence.

       On March 21, 2019, McKnight filed the instant petition.

                                            Discussion

       McKnight’s petition suffers from multiple defects, each of which provides an
independent basis for denial of the writ.

        First, even if McKnight were correct that Dimaya calls into question the constitutionality
of Section 924(c)’s definition of a “crime of violence,” that would not entitle McKnight to relief.
A constitutional error is cognizable under Section 2255 only if it had a “substantial and injurious
effect” that resulted in “actual prejudice” to the petitioner. Brecht v. Abrahamson, 507 U.S. 619,
637 (1993) (citations omitted); see also Underwood v. United States, 166 F.3d 84, 87 (2d Cir.
1999) (applying Brecht’s harmless-error standard to a § 2255 petition). If the error “could not
affect the prison term,” then it is “merely cosmetic,” and the petitioner “cannot obtain relief on
collateral review [because the] error caused no prejudice.” Underwood, 166 F.3d at 87; see also
Ogando v. United States, No. 96 Civ. 8051 (AKH), 2001 WL 69428, at *2 (S.D.N.Y. Jan. 26,
2001) (noting that when a petitioner is given concurrent sentences, he is not entitled to have the
lesser-included conviction vacated when “the consequences of such vacatur would be essentially
non-existent” because “[petitioner] would remain incarcerated for the same period of time”).

       In this case, McKnight pled guilty to violating Section 924(c) by using and carrying
firearms during and in relation to both a “crime of violence” and a “drug trafficking crime.”
Whatever relevance the Dimaya line of cases may have to the validity of McKnight’s conviction

1
 While McKnight was originally charged in the Indictment with the discharge of a firearm, the
Government allowed him to plead solely to possession of a firearm—i.e., a count with a five-year
mandatory minimum rather than a ten-year mandatory minimum.

                                                 2
         Case 1:15-cr-00607-WHP Document 264 Filed 06/11/19 Page 3 of 4



under the first prong, it has no relevance to the second prong, which provides an equally valid
basis to support his conviction and sentence. Indeed, this Court has previously held that the
statutory language that proscribes carrying or using firearms “during and in relation to a drug
trafficking crime . . . does not include the residual clause struck down by Johnson, or anything
similar to it” and that, accordingly, a conviction predicated on that clause is unaffected by the
Johnson / Dimaya line of cases. Bright v. United States, 14 Civ. 968 (WHP), 2018 WL 5847103,
at *6 (S.D.N.Y. Nov. 8, 2018).

         Second, McKnight’s petition is untimely. The Antiterrorism and Effective Death Penalty
Act of 1996 (“AEDPA”) imposes one-year period of limitation for a federal inmate who seeks to
challenge a judgment pursuant to 28 U.S.C. § 2255. See 28 U.S.C. § 2255(f). As relevant here,
the limitation period runs from the date on which the challenged judgment became final. See
Clay v. United States, 537 U.S. 522, 527(2003). Where no appeal is taken, the judgment
becomes final on the date that “the time for filing a direct appeal expires,” as dictated by the
Federal Rules of Appellate Procedure. Moshier v. United States, 402 F.3d 116, 118 (2d Cir.
2005). At all relevant times, that date has been 14 calendar days after entry of judgment in the
district court. See Fed. R. App. P. 4(b).2 Accordingly, because McKnight’s petition was not
filed prior to April 17, 2018, it is time barred.3

        Third, McKnight’s claim is foreclosed by the waiver in the Plea Agreement. Because
McKnight was sentenced within the range stipulated in the Plea Agreement, the waiver applies
on its face to the instant claim. “A defendant’s knowing and voluntary waiver of the right to
appeal or collaterally attack his conviction and/or sentence is enforceable.” Sanford v. United
States, 841 F.3d 578, 580 (2d Cir. 2016); see United States v. Gomez-Perez, 215 F.3d 315, 319
(2d Cir. 2000) (waiver provisions upheld even in circumstances where sentence may have been
imposed in illegal fashion or in violation of Guidelines but was within range to which parties
agreed).4



2
  The one-year limitations period for Section 2255 petitions may be equitably tolled where a
petitioner shows “(1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way and prevented timely filing.” Rivas v. Fischer, 687
F.3d 514, 538 (2d Cir. 2012) (citation omitted). McKnight has not argued that equitable tolling
would be appropriate in this case, nor does his petition suggest facts that would support a finding
that justice requires equitable tolling.
3
 Contrary to McKnight’s claim in his petition, the statute of limitations provision set out in 28
U.S.C. § 2255(f)(3)—one year from “the date on which the right asserted was initially recognized
by the Supreme Court”—does not apply, and will not apply unless and until the Court invalidates
Section 924(c)(3)(B). See Dodd v. United States, 545 U.S. 353, 357 (2005) (holding that the
Supreme Court itself must initially recognize the right in question to trigger Section 2255(f)(3)).
4
  The Second Circuit has identified four circumstances that might justify non-enforcement of a
waiver: if the waiver was not knowing and voluntary; if the sentence was based on impermissible
factors such as ethnic or racial bias; if the Government breached the plea agreement; or if the court
failed to give any rationale for the sentence. See United States v. Arevalo, 628 F.3d 93, 98 (2d Cir.
2010). None of those circumstances apply here.
                                                 3
        Case 1:15-cr-00607-WHP Document 264 Filed 06/11/19 Page 4 of 4



        Finally, McKnight’s argument that under Johnson and Dimaya, the racketeering
conspiracy charged in Count One was not an appropriate predicate for the § 924(c) conviction
charged in Count Two is foreclosed by the Second Circuit’s decision in United States v. Barrett,
which held that a conspiracy to commit a crime of violence suffices as a predicate under the
Section 924(c)’s force clause. 903 F.3d 166 (2d Cir. 2018). Although Barrett involved a
robbery conspiracy, the same principles apply to a racketeering conspiracy, as numerous courts
have now held. See, e.g., United States v. Pirk, No. 15-CR-142, 2019 WL 101808, at *5
(W.D.N.Y. Jan. 4, 2019) (racketeering conspiracy involving violent predicates categorically
qualifies as crime of violence); United States v. White, No. 17 Cr. 611 (RWS), 2018 WL
4103490, at *4 (S.D.N.Y. Aug. 28, 2018) (racketeering conspiracy with violent predicates is
crime of violence under § 924(c)(3)(C)(A)); see also Praddy, 729 F. App’x at 23 (RICO
conspiracy is crime of violence if one or more of its objects is crime of violence). Here the
predicate offenses of the charged racketeering conspiracy included murder, attempted murder,
and conspiracy to murder, which are crimes of violence. See White, 2018 WL 4103490, at *4-5.

        Moreover, Barrett held that “a conduct-specific identification of a predicate offense as a
crime of violence can be made without raising” the constitutional concerns underlying Dimaya
and Johnson, Barrett, 903 F.3d at 182, and thus there is no vagueness problem under the residual
clause, if the fact-finder makes case-specific “findings about the nature of the predicate offense
and the attending risk of physical force being used in its commission,” id. at 178; see id. (no
Dimaya problem with § 924(c)(3)(B) where applied “only to the predicate offense of a pending
§ 924(c)(1)(A) charge”) (emphasis in original). The same principle would apply where, as here,
the defendant pleads guilty and the facts to which he admits meet the force clause. Here
McKnight admitted that, as part of his participation in the Leland Avenue Crew, he personally
participated in a shooting that targeted a rival gang member, (Plea Tr. at 23), which more than
sufficed to establish that the racketeering conspiracy presented a substantial risk of the use of
physical force against another.

                                           Conclusion

       For the foregoing reasons, McKnight’s petition should be denied.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:       /s/                         .
                                                       Jessica Lonergan
                                                       Scott Hartman
                                                       Jason M. Swergold
                                                       Assistant United States Attorneys
                                                       Southern District of New York
                                                       (212) 637-1038 / 2357 / 1023

cc:    Christian McKnight (by U.S. mail)

                                                4
